IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 45264

STATE OF IDAHO,                                 )   2018 Unpublished Opinion No. 360
                                                )
       Plaintiff-Respondent,                    )   Filed: February 20, 2018
                                                )
v.                                              )   Karel A. Lehrman, Clerk
                                                )
JACOB TYLER ANDERSON,                           )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Jonathan Medema, District Judge.

       Judgment of conviction and concurrent unified sentences of five years with two
       years determinate for two counts of sexual exploitation of a child, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Jacob Tyler Anderson pled guilty to two counts of sexual exploitation of a child, Idaho
Code § 18-1507(2)(a). In exchange for his guilty plea, additional charges were dismissed. The
district court imposed concurrent unified sentences of five years with two years determinate.
Anderson appeals, contending that his sentences are excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.

                                                1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Anderson’s judgment of conviction and sentences are affirmed.




                                                   2